DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9, 12, and 17-21 are currently pending for examination.  Claim 7 is amended.  Claim 21 is new and claims 10-11 and 13-16 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9, 12, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mays et al [US 20170217261 A1].
As for claim 1, Mays discloses a method for monitoring tire pressure (see abstract) comprising: 
confirming, using a battery powered electronic sensor, that there is no active tire re- inflation in progress (paragraph 0019; Mays teaches an energy storage device that reads on the claimed battery.  Mays’ tire inflation device also determines the status of the air inflation system, which reads on the claimed confirming that there is no active tire re-inflation in progress.); 
monitoring, using the battery powered electronic sensor, a status of all tire pressures over a period of time (paragraph 0019; periodically measuring data from the tires); 
determining, using the battery powered electronic sensor, whether a rate of tire pressure reduction exceeds a first value (paragraphs 0019 and 0026; determining the rate of change of air volume) and 
reporting, using the battery powered electronic sensor, a fault if the rate exceeds the first value (paragraph 0026).
Mays does not specifically state that there is no active tire inflation in progress or reporting a fault when the rate of tire pressure reduction exceeds a first value.  Instead, Mays shows that the tire inflation device determines the status of the air inflation device.  It would have been obvious to the skilled artisan that the status (active or inactive) of the air inflation would indicate whether or not a re-inflation was in progress.  As for reporting a fault, Mays 
As for claim 4, the claim is interpreted and rejected using the same reasoning as claim 1 above.
As for claim 6¸ Mays discloses that determining utilizes a two-way radio link (see transceiver in paragraphs 0019, 0022, and 0025).
As for claim 7, the claim is interpreted and rejected using the same reasoning as claim 1 above.  Further, Mays discloses that the controller manages a timing function within each of a plurality of sensors to determine a pressure sensed by each of the plurality of sensors at a given time (paragraphs 0005 and 0022; the controller is configured to periodically transmit or receive data regarding tire related components.).
Claims 8 and 9 are interpreted and rejected using the same reasoning as claims 1 and 7 above. See also paragraph 0048.
Claims 12 and 20 are interpreted and rejected using the same reasoning as claim 6 above.
Claim 17 is interpreted and rejected using the same reasoning as claim 1 above.
Claim 21 is interpreted and rejected using the same reasoning as claim 7 above.

Allowable Subject Matter
Claims 2, 3, 5, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684